Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 24, 2018

The Court of Appeals hereby passes the following order:

A19A0044.  RAFAEL BERTARIONI v. U.S. BANK NATIONAL
    ASSOCIATION, AS TRUSTEE FOR THE RMAC TRUST, SERIES 2016-
    CTT.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Rafael Bertarioni appealed to the superior court, which
dismissed the appeal and entered a writ of possession in favor of plaintiff U.S. Bank
National Association, as Trustee for the RMAC Trust, Series 2016-CTT (“U.S.
Bank”) in an order entered on June 11, 2018. Bertarioni filed this direct appeal on
June 26, 2018. U.S. Bank has moved to dismiss this appeal for lack of jurisdiction.
For the reasons that follow, we grant U.S. Bank’s motion to dismiss.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Bertarioni’s failure to follow the proper procedure deprives us of
jurisdiction over this appeal.
      Moreover, while a notice of appeal generally may be filed within 30 days of
entry of the order sought to be appealed, appeals in dispossessory actions must be
filed within 7 days of the date the judgment was entered. See OCGA § 44-7-56;
Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336
(715 SE2d 752) (2011). Bertarioni’s notice of appeal is untimely, as he filed it 15
days after the superior court’s order was entered.
      For each of these reasons, U.S. Bank’s motion to dismiss is GRANTED, and
this appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/24/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.